Citation Nr: 0114387	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
the veteran's service-connected hearing loss.

2.  Entitlement to an effective date earlier than September 
19, 1995, for the award of service connection and a 30 
percent disability rating for hearing loss.

(The issue of the veteran's eligibility for Service Disabled 
Veterans Insurance (RH) under the provisions of 38 U.S.C.A. § 
1922(a) (West 1991) is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision by the RO that granted 
service connection for hearing loss and assigned the 
disability due to that disorder a 30 percent rating, 
effective on September 19, 1995.  

In January 1999, the veteran submitted a notice of 
disagreement as to both the amount of the rating and the 
effective date of the initial grant of benefits.

The Board points out that the United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter Court) recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, (as is the case here), separate ratings can be 
assigned for separate periods of time--a practice known as 
"staged" rating.  In light of this Court decision, the 
issue has been recharacterized as noted above. 

During the course of the veteran's appeal, he appears to have 
raised a claim of service connection for tinnitus.  As this 
issue has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for action deemed 
appropriate.  




REMAND

Initially, with regard to the veteran's claim for a higher 
rating for his hearing loss, the Board notes that, on May 11, 
1999, VA announced amendments to Schedule for Rating 
Disabilities for evaluating diseases of the ear and other 
sense organs, to include disability from hearing loss.  The 
amended criteria became effective on June 10, 1999.  See 64 
Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. §§ 
4.85-4.87).  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  As such, the case 
must be remanded. 

The Board also notes that since the issuance of the statement 
of the case (SOC) in February 1999, the veteran has submitted 
additional evidence which has not been considered by the RO.  
This new evidence, received in December 1999, includes a 
December 1999 audiological examination indicating tinnitus 
and profound hearing loss. 

The veteran has not waived his right to have that evidence 
initially considered by the RO.  Any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless the appellant waives this procedural 
right.  38 C.F.R. § 20.1304(c) (2000).  Therefore, this 
matter must be returned to the RO for consideration of the 
additional evidence submitted by the veteran.  

Turning to the remaining issue, the Board notes that since 
the veteran appears to be appealing from the October 1998 
decision with regard to the effective date assigned for the 
grant of service connection and compensation, the Board finds 
that the SOC issued to the veteran in February 1999 has 
failed to address the substantive matter of this appeal.  

As the SOC is not responsive to the contentions raised by the 
veteran, the Board must refer the case back to the RO for 
appropriate consideration of the issue of an earlier 
effective date for the grant of service connection and 
compensation for hearing loss.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Finally, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
this issue at this time.  See Bernard, supra.; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In light of the foregoing this issue is remanded to the RO 
for the following action:

1.  The RO should issue an appropriate 
SOC on the issue of the veteran's claim 
for an effective date earlier than 
September 19, 1995, for the award of 
service connection and compensation for 
hearing loss.  Since the SOC will be 
issued more than one year after the 
veteran's initial notification of denial 
(October 16, 1998), the veteran should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this case be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

2.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information and further 
argument to support his claim for a 
higher rating for his service-connected 
hearing loss.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed hearing 
loss conditions since the last 
examination in December 1999.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder. The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO. 

3.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of the his hearing loss.  
All indicated tests, including 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  Complete rationale for 
the opinions expressed should be 
provided.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, in conjunction 
with the criteria in effect prior to June 
10, 1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas, supra.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney (should he 
have one) should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




